DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 17-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 2018/0043114) in view of Ampolini (US 2014/0096782).
Regarding claims 1 and 17, Bowen teaches a  system for authorizing operation of a vape device, comprising: a vape device comprising a payload reservoir [0042], wherein the vape device is configured to store a unique payload identifier that identifies the payload reservoir [0077], and wherein the vape device is configured to transmit the unique payload identifier to a personal computing device; and an application configured to be installed on the personal computing device, wherein the application is configured to enable the personal computing device to: confirm an identity of a user in possession of the computing device; receive the unique payload identifier from the vape device; utilize the unique payload identifier to determine whether the user is authorized to use the payload reservoir. Authorization results in the user being able to use the vape device, which inherently involves generating a security setting indicating whether the user is authorized to use the payload reservoir and transmitting the security setting to the vape device. 
Bowen does not specifically teach the application is configured poll the vape device for the unique payload identifier. However, it is known in the art of vaping devices for one component to poll another component in order to receive a response providing information, as taught by Ampolini [0103]. It would have been obvious to one of ordinary skill in the art to configure the system of Bowen such that 
Bowen teaches the application confirms an identity of a user after receiving the unique payload identifier from the vape device and rather than before. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claims 2-5 and 18-21, Bowen teaches the user is required by the application to verify his or her identity via a password [0077], which is interpreted to read on the identity of the user is confirmed when user accesses the application on the personal computing device, by opening the application and inputting user authentication information associated with a security feature of the application, wherein the user authentication information comprises a password. As it is well known in the art for personal computing devices to be unlocked by inputting a password, it would have been obvious to one of ordinary skill in the art to apply to apply this configuration to modified Bowen for added security. 
Regarding claims 9 and 25, Bowen teaches the user is able to use the vape device if identified user is verified as authorized to use the payload reservoir [0077]. This suggests to one of ordinary skill in the art that if the identified user is not verified as authorized to use the payload reservoir, as indicated by the security setting, the vape device is configured to prevent operation of the vape device. 
Claims 6, 8, 10-16, 22, 24, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Ampolini as applied to claims 1 and 17 above, and further in view of Woodbine (US 2018/0177231). 
Modified Bowen does not teach the application is configured to enable the personal computing device to: utilize the unique payload identifier to determine an operational setting for the vape device; In re Harza. 
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Ampolini, and Woodbine as applied to claims 6 and 22 above, and further in view of Tremblay (US 2015/0181945).  
Modified Bowen does not teach the claimed limitations. Shafer teaches a vape system wherein the application is configured to enable the personal computing device to: retrieve location information associated with the personal computing device; and utilize the location information to determine whether the user is authorized to use the payload reservoir [0222-0226]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the system of modified Bowen to prevent unauthorized use. 

Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Ampolini and Woodbine. 
Regarding claim 33, Bowen teaches system for authorizing operation of a vape device by a user, comprising: a vape device comprising a payload reservoir, wherein the vape device is configured to store a unique payload identifier that identifies the payload reservoir, and wherein the vape device is configured to transmit the unique payload identifier to a personal computing device; and an application configured to be installed on the personal computing device, wherein the application is configured to enable the personal computing device to: receive the unique payload identifier from the vape device [0042, 0077]. 
Bowen does not specifically teach the application is configured poll the vape device for the unique payload identifier. However, it is known in the art of vaping devices for one component to poll another component in order to receive a response providing information, as taught by Ampolini [0103]. It would have been obvious to one of ordinary skill in the art to configure the system of Bowen such that polls the vape device for the unique payload identifier to achieve predictable results, i.e. receiving the 
Modified Bowen does not teach retrieving secondary data stored in association with the unique payload identifier in a database. Woodbine teaches a personal computing device configured to retrieve secondary data stored in association with the unique payload identifier in a database, wherein the secondary data comprises payload information; utilize the secondary data to determine an operational setting for the vape device; and transmit the operational setting to the vape device [0049, 0050, 0060, 0062]. It would have been obvious to one of ordinary skill in the art to apply the above configuration suggested by Woodbine to the system of modified Bowen, wherein the personal computing device is enabled by the application of Bowen, to appropriately operate the vape device according to the specific payload being used. 
Regarding claim 34, Bowen teaches the application confirms an identity of a user after receiving the unique payload identifier from the vape device and rather than before [0077]. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claims 35-38, Bowen teaches the user is required by the application to verify his or her identity via a password [0077], which is interpreted to read on the identity of the user is confirmed when user accesses the application on the personal computing device, by opening the application and inputting user authentication information associated with a security feature of the application, wherein the user authentication information comprises a password. As it is well known in the art for personal computing devices to be unlocked by inputting a password, it would have been obvious to one of ordinary skill in the art to apply to apply this configuration to modified Bowen for added security. 
Regarding claim 39, authorization results in the user being able to use the vape device, which inherently involves generating a security setting indicating whether the user is authorized to use the payload reservoir and transmitting the security setting to the vape device. Because the security setting and the operational setting both depend on the specific payload, one of ordinary skill in the art would have found it obvious to convey the settings at once, i.e. wherein the security setting is transmitted within the operational setting to the vape device, to achieve predictable results. The secondary data in modified Bowen comprising payload information as applied above is used to determine whether the user is authorized to use the payload reservoir.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Ampolini, and Woodbine as applied to claim 39 above, and further in view of Tremblay. 
Modified Bowen does not teach the claimed limitations. Shafer teaches a vape system wherein the application is configured to enable the personal computing device to: retrieve location information associated with the personal computing device; and utilize the location information to determine whether the user is authorized to use the payload reservoir [0222-0226]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the system of modified Bowen to prevent unauthorized use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/               Examiner, Art Unit 1747